Citation Nr: 1028304	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-17 964	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
status post fracture, right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2007 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied entitlement to service connection 
for hearing loss and granted entitlement to service connection 
for status post fracture, right wrist, evaluated as 
noncompensable, effective October 23, 2006.

An April 2008 rating decision granted service connection for 
PTSD.  This was a full grant of the benefit sought with regard to 
that issue.  Grantham v. Brown, 
114 F .3d 1156 (Fed. Cir. 1997).

In May 2009, the RO increased the evaluation for status post 
fracture, right wrist to 10 percent disabling, effective October 
23, 2006.  The Veteran is presumed to be seeking the maximum 
rating available under law; hence his appeal as to this issue 
remains before the Board on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's right wrist disability is currently manifested by 
limitation of motion; the wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post 
fracture, right wrist have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5214, 5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as the initial rating) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation or 
evidence of such prejudice in this case.



The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and VA and private treatment 
records.  Additionally, the Veteran was provided VA examinations 
in March 2007 and April 2009 for his right wrist.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of the major wrist warrants a 10 percent rating if 
dorsiflexion is less than 15 degrees or palmar flexion is limited 
in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  

Ankylosis of the major wrist warrants a 50 percent evaluation if 
it is unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  Ankylosis in any other position, except 
favorable, warrants a 40 percent evaluation.  Favorable ankylosis 
in 20 to 30 degrees of dorsiflexion warrants a 30 percent 
evaluation.  Extremely unfavorable ankylosis will be rated as 
loss of use of the hands under diagnostic code 5125.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Analysis

The Veteran is seeking an increased disability rating for his 
service-connected right wrist disability which is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2009).  

Service treatment records indicate that the Veteran fractured his 
right wrist in service.

On VA examination in March 2007, range of motion studies for the 
right wrist showed dorsiflexion to 50 degrees; palmar flexion to 
60 degrees; radial deviation to 20 degrees; and ulnar deviation 
to 45 degrees.  There was no additional loss of motion upon 
repetitive use, and no other abnormalities were noted.  

In an April 2007 rating decision, the RO granted the Veteran 
service connection for status post fracture, right wrist.  A 
noncompensable evaluation was assigned, effective October 23, 
2006.

VA outpatient treatment records from the VA Medical Center in 
Kansas City, Missouri dated from March 2007 to April 2008 show 
that the Veteran complained of pain in the right wrist and that 
he was noted to have arthritis of the wrist.  A September 2007 
MRI of the right wrist showed suspected erosions in the proximal 
carpal row and ulnar styloid with adjacent soft tissue and 
inflammatory changes which were noted to be worrisome for erosive 
arthritis.

Treatment reports from Osage Hospital and A.L., MD show that the 
Veteran had been treated for pain in the right wrist since 2001 
and that in April 2007; he was noted to have flares of gouty 
arthritis of the right wrist.

On VA examination in April 2009, the Veteran was noted to have 
pain, stiffness, weakness, repeated effusion and swelling of the 
right wrist.  There was no deformity, giving way, instability, or 
episodes of locking, dislocation or subluxation noted.  The 
Veteran reported moderate flare-ups, every 1 to 2 months, lasting 
for 1 to 2 days, and indicated that he would have pain and 
swelling in the wrist when it was overused.  He also noted that 
he intermittently used a brace.  

Range of motion studies for the right wrist showed dorsiflexion 
to 45 degrees; palmar flexion to 70 degrees; right radial 
deviation to 15 degrees; and right ulnar deviation to 40 degrees.  
The examiner also noted that there was objective evidence of pain 
with active motion and objective evidence of pain following 
repetitive motion.  There were no additional limitations after 
three repetitions of range of motion, and there was no joint 
ankylosis.  An X-ray of the right wrist conducted in conjunction 
with the examination showed degenerative changes of the right 
wrist, with no acute fracture or dislocation.

The Veteran is currently in receipt of the maximum evaluation for 
limitation of motion of the major wrist without ankylosis.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).

On examinations since the grant of service connection, the 
Veteran has exhibited significant remaining motion in the right 
wrist.  There is no evidence of ankylosis of the wrist and 
therefore, a higher disability rating under Diagnostic Code 5215 
is not warranted.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The record shows that the Veteran expressed fear that he might 
have gouty arthritis of the wrist.  Gouty arthritis is evaluated 
under the criteria for rheumatoid arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017 (West).  Those criteria provide for 
higher evaluations on the basis of systemic manifestations and 
exacerbations.  Id.  The record does not show that VA or private 
medical professionals have found the Veteran to have gouty 
arthritis.  The Veteran lacks the medical expertise to diagnose 
this disease, and the recent VA examiner found that the Veteran 
has degenerative arthritis.

Absent ankylosis, the Veteran's disability does not meet or 
approximate the criteria for a higher schedular rating are not 
met or approximated.  The weight of the evidence is a higher 
initial rating at any time during the appeal period.



Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested by X-
ray evidence of arthritis, pain, and limitation of motion.  This 
symptomatology is contemplated by the rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2009).  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case there has been no allegation or evidence of 
unemployability.  Further consideration of entitlement to TDIU 
is, therefore, not required.



ORDER

An initial rating higher than 10 percent for status post 
fracture, right wrist is denied.



REMAND

The Veteran was afforded a VA audiological examination in March 
2007 to determine the etiology of his current hearing loss.  The 
examiner noted that the Veteran had a history of military, 
occupational and recreational noise exposure.  He also noted that 
a complete review of the Veteran's claims file revealed normal 
auditory thresholds during his enlistment examination, and normal 
thresholds from 500 hertz through 4000 hertz, with a mild 
impairment at 6000 hertz, bilaterally at discharge.  He opined 
that the data did not support a claim for hearing loss, but that 
the values did support a claim for tinnitus, which was "time 
locked to his military experience" and supported by the loss of 
hearing at 6000 hertz on discharge.  He opined further that more 
likely than not, the Veteran's claim for tinnitus was initiated 
by military related noise with later aggravation from both 
recreational and occupational sources.  He did not explain why he 
believed the data from the Veteran's service audiograms did not 
support his claim for hearing loss.

In a June 2007 addendum to the March 2007 VA opinion, the 
examiner noted that what he identified as the Veteran's discharge 
examination in his earlier opinion, was actually an examination 
given approximately four years after his discharge from active 
duty (retention examination from Air Force Reserves), in 1972.  
He further stated that the Veteran's discharge examination 
included the frequency range 500-4000 hertz, and the examination 
conducted in 1972 included hearing thresholds from 500-6000 
hertz, and that the loss at 6000 hertz supported the original 
opinion.  

He noted further that although the 1972 examination was conducted 
after the Veteran's discharge, other sources of high risk noise 
were not considered excessive, and that in addition, his 
complaint of tinnitus was "time-locked to his military 
service."  Finally, he indicated that unless additional 
information dictated otherwise, the original opinion was still 
considered valid.

The Court has held that instead of relying on a VA examiner's 
conclusory statements, the Board must return the opinion as 
inadequate because it fails to provide any analytical support for 
its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding 
that "once the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim ... he 
must provide an adequate one").

The March 2007 and June 2007 opinions of the VA examiner are 
inadequate for evaluation purposes because although the examiner 
opined that the Veteran's bilateral hearing loss was not related 
to active service; he did not give a rationale for the opinions.  

As such, the parties agreed that VA has a duty to assist by 
seeking another medical opinion as to the etiology of the 
Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.2 (2009).

The appellant is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine the etiology of any 
current hearing loss.  The examiner should 
review the claims folder and note such review 
in the examination report or an addendum.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that current 
hearing loss is the result of noise exposure 
or other injury or disease in active service.  

The examiner should specifically address 
the Veteran's contention that hearing 
thresholds declined shortly after service 
and this was evidence of a service-
incurred hearing loss.

The examiner should provide a rationale for 
the opinion. 

The examiner is advised that the Veteran is 
competent to report injuries, including noise 
exposure, as well as symptoms, and that his 
reports must be considered in formulating the 
requested opinion.  The examiner is also 
advised that the absence of evidence in the 
service treatment records is an insufficient 
basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note what, if any, additional 
evidence would permit such an opinion to be 
made.

2.  If the benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


